Citation Nr: 0605195	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  05-22 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a low back 
disability.  


REPRESENTATION

Veteran represented by:  Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from March 1953 to March 
1954.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2004 RO decision, which determined 
that new and material evidence had not been received to 
reopen a claim of entitlement to service connection for a low 
back disability.    


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claim.

2.  In an unappealed September 1954 rating decision, the RO 
denied the veteran's claim of entitlement to service 
connection for a low back disability; the evidence received 
since the September 1954 RO decision includes evidence that 
is cumulative or redundant of evidence previously considered 
and does not, by itself or when considered with previous 
evidence, relate to an unestablished fact necessary to 
substantiate the claim and raise a reasonable possibility of 
substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for a low back 
disability; and the September 1954 RO decision is final.  38 
U.S.C. § 709 (1952); 38 U.S.C.A. §§ 5108, 7105(c) 
(West 2002); Veterans Regulation No. 2(a), Part II, Par. III; 
Department of Veterans Affairs Regulation 1008; 38 C.F.R. 
§§ 3.104, 3.156, 20.302, 20.1103 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), eliminated the concept of a well-grounded claim 
and redefined the obligations of VA with respect to its 
duties to notify and to assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005).  The Board will assume 
for the purposes of this decision that the liberalizing 
provisions of the VCAA are applicable to the veteran's claim 
to reopen.  However, nothing in the Act shall be construed to 
require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C. § 
5103A(f).  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent to the veteran 
prior to the RO decision in October 2004, and, as explained 
herein below, complied with the requirements of the VCAA as 
interpreted by the Court in Pelegrini II.  

The veteran was apprised of the VCAA and its impact on his 
claim by letter dated in July 2004.  In the letter, the RO 
advised him of what was required to prevail on his 
application to reopen a claim of service connection for a low 
back disability (e.g., new and material evidence, and how 
those terms are defined), what specifically VA had done and 
would do to assist in the claim, and what information and 
evidence the veteran was expected to furnish.  The RO 
specifically informed the veteran that VA would assist him in 
obtaining records from private and Federal government 
facilities such as VA, if properly identified, but that the 
veteran had to provide both identifying information and a 
signed release for VA to obtain private records on his 
behalf.  The RO also requested the veteran to send it any 
evidence in his possession that pertained to his claim.  

Further, the veteran was provided with a copy of the rating 
decision dated in October 2004 setting forth the requirements 
for reopening previously denied claims for service 
connection, and was advised as to the nature of the evidence 
necessary to substantiate his claim to reopen.  The 
advisements were reiterated in the statement of the case 
issued in June 2005, which also contained 38 C.F.R. § 3.159 
and the United States Codes cites relevant to the VCAA.  
Further, the statement of the case provided the veteran 
opportunity to identify or submit any evidence he wished to 
be considered in connection with his appeal.  Thus, through 
the aforementioned documents mailed to the veteran, the RO 
informed the veteran of the information and evidence needed 
to substantiate his claim.  See 38 U.S.C.A. §§ 5102, 5103.  

In short, the veteran has been notified of the information or 
evidence necessary to substantiate his claim and the parties 
responsible for obtaining that evidence.  All the VCAA 
requires is that the duty to notify is satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claim.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(2003) (harmless error).  In this case, based on the 
information the RO has provided to the veteran, as referenced 
above, VA has essentially satisfied its obligation to notify.  

B.  Duty to Assist

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005)).  
Although the rule is generally effective on November 9, 2000, 
the amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), is not liberalizing.  It applies to 
any claim to reopen a finally decided claim received on or 
after August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  It thus 
applies to the veteran's claim to reopen, which was received 
in June 2004.  

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant attempting to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  The authority to provide such additional assistance is 
provided by 38 U.S.C. § 5103A(g), which provides that nothing 
in § 5103A shall be construed to preclude VA from providing 
such other assistance to a claimant in substantiating a claim 
as VA considers appropriate.  Because VA has no authority to 
make these provisions retroactively effective, they are 
applicable on the date of the rule's final publication, 
August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  Thus, they 
are applicable to the veteran's claim to reopen, which was 
received in June 2004.  

VA has made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  The 
veteran maintains that he is entitled to service connection 
for a low back disability.  He was afforded the opportunity 
to testify at a personal hearing, but he declined.  The RO 
has previously obtained the veteran's service medical 
records.  The veteran has not identified any VA treatment 
records for the RO to obtain on his behalf.  The RO has 
obtained medical treatment records from a private doctor 
(E.S., M.D.), which were identified by the veteran.  The RO 
sought treatment records from a chiropractor (Grimm 
Southside), also identified by the veteran, but the 
chiropractor responded that they did not treat the veteran 
when he said he was treated (thus, no records were obtained).  
The veteran was notified of this in the statement of the case 
issued to him in June 2005.  Neither the veteran nor his 
representative has identified any additional evidence or 
information that could be obtained to substantiate the claim.  
The Board notes that VA's duties under the VCAA do not 
mandate obtaining a medical examination or opinion prior to a 
claim having been reopened.  Accordingly, the Board is 
satisfied that insofar as such are applicable to the 
veteran's claim to reopen, the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  New and Material Evidence to Reopen Claim

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Notwithstanding the 
above, service connection may be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).

Generally, a claim that has been previously denied may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104, 
7105.  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

"New evidence" means existing evidence not previously 
submitted to agency decisionmakers; "material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  "New and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans v. Brown, 9 Vet. App. 273 (1996) 
- that the credibility of the evidence is to be presumed - 
was not altered by the Federal Circuit decision in Hodge.

In the present case, the RO in rating decisions of May 1954 
and September 1954 denied service connection for a low back 
disability.  In letters dated in May 1954 and September 1954, 
the RO informed the veteran of its respective determinations 
and of his rights to appeal.  As the veteran did not appeal 
the RO's rating decisions, they are considered final, with 
the exception that the claim may be reopened if new and 
material evidence is received.  38 U.S.C. § 709 (1952); 38 
U.S.C.A. §§ 5108, 7105(c) (West 2002); Veterans Regulation 
No. 2(a), Part II, Par. III; Department of Veterans Affairs 
Regulation 1008; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 
(2005).

The last final disallowance of the veteran's claim in this 
case is the September 1954 RO rating decision.  As such, the 
Board will consider evidence submitted since this 
determination in order to ascertain whether that evidence is 
new and material to reopen the veteran's claim of service 
connection for a low back disability.
 
When the RO in September 1954 denied the claim of service 
connection for a low back disability, it had considered the 
veteran's service medical and personnel records, and 
statements of the veteran.  In his original application for 
disability compensation, the veteran indicated that the onset 
of the intervertebral disc condition was in 1949 and that he 
received treatment for his back at three different times 
during his period of service.  The service personnel records 
show that the veteran served on active duty from March 1953 
to March 1954.  The service medical records show that on a 
November 1952 induction physical examination, the veteran's 
spine was evaluated as normal with the exception of findings 
from X-rays taken at that time, given that the veteran had 
had an operation (in February 1952, as later notations would 
indicate) for a ruptured intervertebral disc, between the 4th 
and 5th lumbar on the right side.  The X-rays showed evidence 
of Schmorl's nodes on the 6th through 11th thoracic and 1st and 
2nd lumbar vertebrae, and a minimal amount of narrowing 
between L5 and S1.  Otherwise, the veteran was found fit for 
military service.  In September 1953, the veteran had low 
back pain and was diagnosed with herniation of nucleus 
pulposus, at L4, cause undetermined, recurrent.  He was 
transferred for further observation and treatment to an Army 
hospital in Germany, where the diagnosis was changed to 
bilateral defect of pars interarticularis of L5, existing 
prior to service.  In January 1954, the veteran was 
transferred Stateside, with the diagnosis of bilateral defect 
of pars interarticularis of L5 with S1 root irritation.  In a 
report dated in January 1954, the veteran reported that back 
pain recurred during basic training (ascribed to a fall) and 
after his unit was assigned to France in August 1953 with the 
moving of machinery.  

On a medical board physical examination in February 1954, the 
veteran's spine was evaluated as abnormal, with a notation 
that he was physically disqualified by virtue of a previous 
laminectomy and spondylolisthesis, existing prior to service.  
(A medical survey board report indicates, however, that the 
veteran's diagnosis was spondylolysis with S1 root 
irritation, not apparently aggravated.)  A physical 
examination for discharge purposes in March 1954 indicated 
that the veteran's spine was normal, except for a surgical 
scar in the lower part of the back.  

The evidence received since the September 1954 RO decision 
consists of VA outpatient treatment records, private medical 
records dated from 2002 to 2004, and statements of the 
veteran.  In various statements, the veteran contends that 
during his period of active service he injured his back while 
stationed in Europe and was treated at the US Army Hospital 
in Germany.  He argues that while he injured his back and had 
surgery prior to entering service, he re-injured his back and 
aggravated the pre-existing condition during service.  The VA 
medical records do not show any treatment for a low back 
disability.  The private medical records from the veteran's 
private physician, E.S., M.D., show a back injection in 
February 2004 and notations of lumbosacral spine 
radiculopathy in March 2004 and July 2004.  

In regard to the evidence submitted since the September 1954 
RO decision, the Board finds that to the extent that it was 
not in existence at the time of the previous RO decision it 
constitutes new evidence.  Therefore, the private medical 
records showing treatment of a low back disability are 
"new" because none of these records was associated with the 
file for consideration by the RO in September 1954 and 
because they were not even obtainable in 1954.  
Notwithstanding such evidence being considered "new," the 
Board finds that the additional evidence is not "material" 
as it does not relate to the unestablished fact necessary to 
substantiate the claim and raise a reasonable possibility of 
substantiating the claim, as required under 38 C.F.R. § 
3.156.  

In this case, the required "unestablished fact" in regard 
to a low back disability consists of medical evidence that 
the veteran's current low back disability either had its 
onset or was aggravated during his period of service.  In 
other words, a medical link between the current disability 
and disability documented in service.  

The additional (private) medical records show diagnosis of 
lumbosacral spine radiculopathy in 2004 and treatment for the 
disability at that time.  There is no medical evidence 
probative of the issue of whether the veteran's current low 
back disability is related either to certain symptom 
complaints and treatment during active service or to a low 
back condition that was aggravated during service.  At the 
time of the September 1954 decision, there was no medical 
evidence that his pre-existing low back disability had been 
aggravated during service.  The medical evidence added to the 
file since September 1954 still does not relate to this 
necessary element in order to reopen the claim.  The new 
evidence added to the file since September 1954 shows current 
treatment of a low back disability, but there is no showing 
that the current condition relates to service or to 
aggravation of a low back condition during service.  There is 
a gap of many years between service and the current records 
of treatment for a low back disability.  Thus, when 
considered with the previous evidence, the new evidence 
relevant to the treatment of the back condition in issue is 
in essence cumulative or redundant of the evidence of record 
at the time of the last prior final denial of the claim in 
September 1954.  In short, it is the Board's opinion that the 
new evidence does not raise a reasonable possibility of 
substantiating the veteran's claim.

Since the September 1954 RO decision, the veteran has 
submitted additional written statements specifically relating 
his current low back disability to re-injuries and treatment 
during service.  He argues that his low back disability was 
aggravated during service.  His statements are presumed 
credible, and, to the extent not cumulative and redundant of 
assertions and theories already raised, are considered new 
evidence.  Nevertheless, his assertions that his current low 
back disability is related to aggravation of a pre-existing 
low back disability during his period of service are not 
material evidence because he is a layman and thus has no 
competence to give a medical opinion on diagnosis or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In sum, none of the evidence submitted since the September 
1954 RO decision is both new and material.  38 C.F.R. 
§ 3.156.  Thus, the claim of entitlement to service 
connection for a low back disability has not been reopened, 
and the September 1954 RO decision remains final.  


ORDER

As new and material evidence has not been received to reopen 
a claim of entitlement to service connection for a low back 
disability, the claim is denied.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


